EVERETT, Chief Judge
(concurring in the result):
A
A military judge has a duty to instruct court members on all lesser-included offenses reasonably raised by the evidence. In my view, the converse of this proposition is that a military judge has a duty not to instruct on lesser-included offenses not reasonably raised by the evidence. Indeed, to do so may introduce confusion and lead to miscarriages of justice. Cf. United States v. Waldron, 11 MJ 36 (CMA 1981).
Obviously, if the military judge concluded that the court members might have a reasonable doubt that appellant’s acts had caused Lawrence’s death, he should have instructed on aggravated assault as a lesser-included offense. In that event, this case would present no difficulty. However, nothing in the record of trial suggests that the military judge gave the instruction on aggravated assault for this reason. The parties had stipulated that Lawrence had died from a gun shot wound. The evidence was undisputed that the firearm had discharged while being held by appellant. Under any reasonable hypothesis, Emmons was guilty of some form of homicide — murder, manslaughter, or negligent homicide; and, therefore, no duty existed for the judge to instruct on aggravated assault or on any other kind of assault. Indeed, the defense objected at trial to an instruction on aggravated assault, and the Government has conceded consistently that such an instruction should not have been given.
In his analysis of lesser-included offenses, Judge Cox emphasizes that assault with a loaded firearm carries up to 8 years’ confinement, while the maximum punishment for involuntary manslaughter is only 3 years’ confinement. Compare para. 54e(8)(a) with para. 44e(2), Part IV, Manual for Courts-Martial, United States, 1984. To me, this circumstance has little relevance. Congress, not the President, defines the elements of crimes and thereby determines which offenses are lesser-included. Here, our task of determining which offenses are lesser-included should be performed with deference to the Uniform Code of Military Justice, rather than to the maximum punishments authorized by the President.
Moreover, I am convinced that the President prescribed the maximum punishments with due attention to the crimes defined by Congress in the Code. An assault is an attempt or offer “with unlawful force or violence to do bodily harm to another person.” See Art. 128(a), UCMJ, 10 USC § 928(a). An aggravated assault is (1) “an assault with a dangerous weapon or other means or force likely to produce death or grievous bodily harm; or (2) ... an assault” wherein the accused “intentionally inflicts grievous bodily harm with or without a weapon.” Art. 128(b).
“An ‘attempt’ type assault requires a specific intent to inflict bodily harm, and an overt act____” Para. 54c(l)(b)(i), Part IV, Manual, supra. “An ‘offer’ type assault is an unlawful demonstration of violence, either by an intentional or by a culpably *115negligent act or omission, which creates in the mind of another a reasonable apprehension of receiving immediate bodily harm. Specific intent to inflict bodily harm is not required.” Para. 54c(l)(b)(ii), Part IV, Manual, supra (emphasis added).
With these definitions in mind, the drafters of the Manual’s punishment provisions for the punitive articles of the Uniform Code of Military Justice undoubtedly anticipated that, when an accused had used a firearm in an “attempt type assault” and someone was killed, the result would be conviction for murder — which authorizes confinement for life. Conceivably, an accused who used a firearm could be intending only “bodily harm” — rather than the “great bodily harm” required for conviction of murder under Art. 118(2) of the Code, 10 USC § 918(2). However, even though in military law malice is no longer conclusively presumed from use of a deadly weapon — as it was at common law, cf. Mullaney v. Wilbur, 421 U.S. 684, 95 S.Ct. 1881, 44 L.Ed.2d 508 (1975) — the likelihood is minimal that a factfinder would conclude that a person who had killed someone with a firearm had intended to do only “bodily harm” and not “great bodily harm.” In that unlikely event, the conviction would be for involuntary manslaughter.
If an “offer type assault” were involved, the drafters of the Manual’s punishment provisions probably contemplated that, when the accused had intentionally used a firearm and someone was killed, his conduct would have been “inherently dangerous to others” and would have “evince[d] a wanton disregard of human life.” Thus, he could be convicted of murder under Article 118(3). See United States v. Berg, 30 MJ 195 (CMA 1990), reaffirmed on reconsideration, 31 MJ 38 (CMA 1990). However, as the drafters may not have considered, someone whose intentional conduct endangers only one person but who has no specific intent to do bodily harm, would not be guilty of murder under either Article 118(2) or 118(3). Id.
Finally, I infer that the President contemplated that, when an “offer type assault” with a loaded firearm had occurred unintentionally but because of an accused’s negligence and someone had been killed, the maximum confinement imposable would be the 3 years authorized for involuntary manslaughter.1
In authorizing 8 years’ confinement for aggravated assault with a firearm, the President undoubtedly had in mind an “attempt type assault,” which “requires a specific intent to inflict bodily harm,” or an intentional “offer type assault.” Under those circumstances, the maximum punishment is consistent with the wrongdoer’s mens rea and with current Federal and state sentencing schemes. Moreover, this maximum punishment is consistent with the 10 years’ confinement authorized as the maximum punishment when grievous bodily harm is intentionally inflicted with a loaded firearm. Para. 54e(9)(a), Part IV, Manual, supra.
On the other hand, if 8 years’ maximum punishment is authorized for a culpably negligent “offer type assault” with a loaded firearm but only 5 years’ maximum punishment is permitted for an assault in which grievous bodily harm is intentionally inflicted without a firearm, the maximum punishment seems inconsistent with either the mens rea involved or the harm caused by the crime.
I realize that occasionally the results permitted by the authorized maximum punishments seem strange.2 Nonetheless, I am *116convinced that the President never intended to authorize 8 years’ punishment for the culpably negligent discharge of a firearm which caused no injury and yet to authorize only 3 years’ punishment when the culpably negligent discharge resulted in death. More importantly, even if he so intended, I still am convinced that when, as in this case, no dispute exists that the accused’s conduct caused the victim’s death, no instruction should be given on aggravated assault — or any other assault — as a lesser-included offense.
B
Even though the military judge erred in instructing on aggravated assault, thereby opening up Pandora’s box, I cannot accept one remedy that has been proposed — namely, to substitute a finding of involuntary manslaughter for aggravated assault. In my view, neither this Court nor the Court of Military Review is empowered to find an accused guilty of a homicide when the court-martial has not done so — no matter how sure we are that the evidence overwhelmingly establishes his guilt. Nevertheless, I see no reason to give Emmons the windfall of setting aside the findings of guilty of aggravated assault. He is no less guilty of aggravated assault merely because he was also guilty of a greater crime with which he was charged.
Thus, I join in remanding the case to the Court of Military Review to reevaluate the appropriateness of the sentence. It is my view that, in performing this duty, the court below should proceed on the premise that the maximum punishment of the aggravated assault of which Emmons was convicted was 3 years’ confinement.

. If only simple negligence were involved in the accused’s handling of the firearm, he could only be convicted of negligent homicide.


. For example, a servicemember who threatens to hit someone with his fist has communicated a threat, for which a dishonorable discharge and up to 3 years’ confinement are authorized. Para. 110e, Part IV, Manual for Courts-Martial, United States, 1984. On the other hand, if the servicemember simply hits the intended victim without any prior threat, the maximum punishment is a bad-conduct discharge and 6 months’ confinement. Para 54e(2), Part IV, Manual, supra. See United States v. Holiday, 4 USCMA 454, 459, 16 CMR 28, 33 (1954) (Brosman, J., dissenting).